DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-10 are pending in this application. Applicant’s election without traverse of Group I & Species A in the reply filed on 11/13/2020 is acknowledged. Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and/or Species B-D, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.
This communication is the first action on the merits for Claims 1-4. The Information Disclosure Statement (IDS) filed on 02/24/2020 has been considered by the Examiner.

	Claim Objections
Claims 2-4 are objected to because of the following informalities: 
A) In Claim 2, line 5, “remoter” should read “further”
B) In Claim 2, line 8, “either one or both” should read “at least one”
C) Claims 3-4 are also objected to due to their dependency on Claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A) Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “chamber” in claim 2, lines 3 & 5 is used by the claim to mean “wall,” while the accepted meaning is “a natural or artificial enclosed space or cavity.” (https://www.merriam-webster.com/dictionary/chamber). The term is indefinite because the specification does not clearly redefine the term. For the purposes of examination, “chamber” in Claim 2, lines 3 & 5 is construed to be a wall of the air supply chamber.

B) The term “close” in Claim 2, line 3 is a relative term which renders the claim indefinite. For the purposes of examination, “close” has been construed to be closer than the lower surface side chamber.

C) Claims 3-4 are also rejected due to their dependency on Claim 2.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,814,752 B2 in view of US Patent Publication Number 2003/0102699 A1 to Aoki.

A) Claims 1-2 of ‘752 teach all the limitations of Claims 1-4 except explicitly that wherein the air supply chamber is formed so as to cover in a planar surface shape a region of the urethane pad including the plurality of portions in each of which the hole is formed;
and a hole in which the air supply fan mounted on the lower surface side chamber is accommodated is formed in the urethane pad.

and a hole in which the air supply fan mounted on the lower surface side chamber is accommodated is formed in the urethane pad (Aoki: Figure 3, opening in bottom Item 27 for fan airflow).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of ‘752 by making the top surface planar and cover all holes and have a hole for the fan in the lower surface as taught by Aoki, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified ‘752 with these aforementioned teachings of Aoki with the motivation of providing an opening from the fan for airflow in the chamber and making sure that all holes of the upper urethane pad such airflow can flow as freely as possible through the seat.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication Number 2003/0102699 A1 to Aoki.

A) As per Claim 1, Aoki teaches a vehicular seat (Aoki: Figure 3) comprising: 
an air supply fan (Aoki: Figure 3, Item 30); 
an air supply chamber (Aoki: Figure 3, Item 44) which forms a passage for air supplied from the air supply fan; and 
a urethane pad (Aoki: Figure 3, Items 25-27; Paragraph 0034) which sandwiches the air supply chamber and has a plurality of portions in each of which a hole through which air supplied from the air supply chamber passes is formed, 
wherein the air supply chamber is formed so as to cover in a planar surface shape a region of the urethane pad including the plurality of portions in each of which the hole is formed (Aoki: Figure 3, top of 44 covers all holes of pad).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of US Patent Number 4,997,230 to Spitalnick.

A) As per Claim 2, Aoki teaches the air supply chamber includes an upper surface side chamber disposed on a side close to an occupant seated on the vehicular seat and a lower surface side chamber disposed on a side remoter from the occupant than the upper surface side chamber in a oppositely facing manner with the upper surface side chamber (Aoki: Figure 3, chamber 44 has both top and bottom wall).
Aoki does not teach a plurality of 2Atty. Docket No. XA-13436protruding members are formed on either one of the upper surface side chamber the lower surface side chamber, and a distance between oppositely facing surfaces of the upper surface side chamber and the lower surface side chamber is maintained by the plurality of protruding members.
However, Spitalnick teaches a plurality of 2Atty. Docket No. XA-13436protruding members are formed on either one of the upper surface side chamber the lower surface side chamber, and a distance between oppositely facing surfaces of the upper surface side chamber and the lower surface side chamber is maintained by the plurality of protruding members (Spitalnick: Figure 3, Item 10; Col. 2, lines 45-49).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Aoki by adding plrauilty of protruding members, as taught by Spitalnick, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Aoki with these aforementioned teachings of Spitalnick with the motivation of making sure the chamber does not collapse under the weight of a seated occupant of the vehicle.

B) As per Claim 3, Aoki in view of Spitalnick teaches that the air supply fan is mounted on the lower surface side chamber of the air supply chamber (Aoki: Figure 3, opening in bottom Item 27 for fan airflow and fan 30 to be mounted).

C) As per Claim 4, Aoki in view of Spitalnick teaches that a hole in which the air supply fan mounted on the lower surface side chamber is accommodated is formed in the urethane pad (Aoki: Figure 3, opening in bottom Item 27 for fan airflow).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Allen R Schult/Examiner, Art Unit 3762